       Case 2:18-cv-00671-DB-DBP Document 33 Filed 03/08/19 Page 1 of 2




Jeffery S. Williams (Utah Bar #6054)
NELSON CHRISTENSEN
HOLLINGWORTH & WILLIAMS
68 S. Main St., #600
Salt Lake City, UT 84101
Telephone: (801) 531-8400
jeffw@nchwlaw.com

Nancy G. Ross
Laura R. Hammargren
Samuel P. Myler
MAYER BROWN LLP
71 South Wacker Drive
Chicago, IL 60606
Tel: (312) 782-0600
Fax: (312) 701-7711

Attorneys for Defendant Northrop Grumman Health Plan

                        UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF UTAH, CENTRAL DIVISION


J.L., C.L., and A.L.,                            NOTICE OF JOINDER IN DEFENDANT
                                                 ANTHEM BLUE CROSS’S OPPOSITION
               Plaintiffs,                         TO MOTION FOR LEAVE TO FILE
       v.                                              AMENDED COMPLAINT

ANTHEM BLUE CROSS and NORTHROP                             Case No. 2:18-cv-671
GRUMMAN HEALTH PLAN,                                          Judge Dee Benson
                                                       Magistrate Judge Dustin B. Pead
               Defendants.


       PLEASE TAKE NOTICE that Defendant Northrop Grumman Health Plan (“Northrop”)

hereby joins Defendant Anthem Blue Cross (“Anthem”) in its opposition to Plaintiffs’ motion for
       Case 2:18-cv-00671-DB-DBP Document 33 Filed 03/08/19 Page 2 of 2




leave to file an amended complaint.1 ECF No. 31. While Northrop has yet to file a responsive

pleading or motion under Rule 12(b), (e), or (f) in response to Plaintiffs’ original complaint,

Northrop agrees with Anthem that the proposed amendment is futile and Plaintiffs’ claim under

the Mental Health Parity and Addiction Equity Act of 2008 will be subject to dismissal if leave is

granted. See Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004) (“A proposed

amendment is futile if the complaint, as amended, would be subject to dismissal.”).

Dated: March 8, 2019                              /s/ Jeffery S. Williams
                                                  Jeffrey S. Williams (Utah Bar #6054)
                                                  Nelson Christensen
                                                  HOLLINGWORTH & WILLIAMS
                                                  68 S. Main St. #600
                                                  Salt Lake City, UT 84101
                                                  Tel: (801) 531-8400
                                                  jeffw@nchwlaw.com

                                                  Nancy G. Ross (pro hac vice)
                                                  Laura R. Hammargren (pro hac vice)
                                                  Samuel P. Myler (pro hac vice)
                                                  MAYER BROWN LLP
                                                  71 South Wacker Drive
                                                  Chicago, IL 60606
                                                  Tel: (312) 782-0600
                                                  Fax: (312) 701-7711
                                                  smyler@mayerbrown.com

                                                  Attorneys for Defendant Northrop Grumman
                                                  Health Plan




1
        Northrop notes that it joins in Anthem’s opposition to Plaintiffs’ motion for leave to
amend only. ECF No. 31. Accordingly, a separate motion pursuant to DUCivR 7-1(a)(1)(4) is
not required. Northrop reserves its right to independently move for partial or complete summary
judgment or judgment on the pleadings at the appropriate time after filing its answer or response
to Plaintiffs’ complaint.
                                                 2
